DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 09/27/2019 and 03/23/2020. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig. 3 – Fig. 5 contain the text “bluetooth”. Since “Bluetooth” is a trademarked term capitalizing is required. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the term “bluetooth” is used throughout the specification. Since “Bluetooth” is a trademarked term, it is required to be capitalized when used.  Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities: the term “bluetooth” is used throughout the claims 1-20. Since “Bluetooth” is a trademarked term, it is required to be capitalized when used. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 6, 9, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (US 20150124976) in view of Li et al. (CN107145330 – Cited IDS – See applicant provided Patent translated document).
Regarding claim 1: Pedersen teaches a Bluetooth earphone connecting method, applied to an electronic device, comprising: 
	obtaining two signal strengths between the electronic device and two Bluetooth earphones when the electronic device simultaneously connecting with the two Bluetooth earphones via Bluetooth (Pedersen’s Fig. 4: Electronic device obtaining both signal strengths to earphone HADr and HADl via Bluetooth; also see para [0112], [0124], [0125], and [0130]);
	determining one of the two Bluetooth earphones as a first earphone and the other Bluetooth earphone as a second earphone when one of the two signal strengths is less than or equal to a preset strength, the second earphone corresponding to the signal strength which is less than or equal to the preset strength, and the first earphone corresponding to the other signal strength which is greater than the preset strength (Pedersen’s para [0125]); and
	keeping the connection between the electronic device and the first earphone (Pedersen’s Fig. 4: Solid connection link line between the electronic device AD and HADr earphone and inactive dot line link between the AD and HADl earphone), and controlling the first earphone and the second earphone connecting with each other via a 
	Pedersen in preferred embodiment does not teach that the first earphone and the second earphone connecting with each other via Bluetooth instead of the preferred near field radio inductive link (Pedersen’s Fig. 2 and para [0106]). However, Pedersen discloses an alternative option in which the first and second earphones communicate with each other via Bluetooth (Pedersen’s para [0005]).
In addition, Li teaches a Bluetooth earphone connecting method, applied to an electronic device, comprising: 
	obtaining two signal strengths between the electronic device and two Bluetooth earphones when the electronic device connecting with the two Bluetooth earphones via Bluetooth (Li’s Fig. 2: steps 202 and 203); 
	determining one of the two Bluetooth earphones as a first earphone and the other Bluetooth earphone as a second earphone when one of the two signal strengths is less than or equal to a preset strength, the second earphone corresponding to the signal strength which is less than or equal to the preset strength, and the first earphone corresponding to the other signal strength which is greater than the preset strength (Li’s Fig. 2: steps 207 and 208); and 
	keeping the connection between the electronic device and the first earphone via Bluetooth (Li’s Fig. 2: step 208).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the wireless radio inductive link between wireless earphones in Pedersen with the Bluetooth link for the benefit of 
Regarding claim 6: Pedersen in view of Li teaches the method of claim 1, prior to the operation of keeping the connection between the electronic device and the first earphone, and controlling the first earphone and the second earphone connecting with each other via Bluetooth, further comprising: determining one of the two Bluetooth earphones as the first earphone and the other Bluetooth earphone as the second earphone when the two signal strengths between the electronic device and the two Bluetooth earphones are less than the preset strength, the second earphone corresponding to the signal strength which is less than the other signal strength (Pedersen’s Fig. 4: the signal strength to earphone HADr is high (H) corresponding to a preset threshold and the signal strength to earphone HADl is high (L) corresponding to a lower preset threshold; also see para [0125]).
Regarding claim 9: Pedersen in view of Li teaches the method of claim 1, after the operation of determining one of the two Bluetooth earphones as a first earphone and the other Bluetooth earphone as a second earphone when one of the two signal strengths is less than or equal to a preset strength, further comprising: disconnecting the Bluetooth connection between the electronic device and the second Bluetooth earphone (Pedersen’s Fig. 4: Solid connection link line between the electronic device AD and HADr earphone and inactive dot line link between the AD and HADl earphone showing the dropping connection between the electronic device AD and HADl).
Regarding claim 14: Pedersen in view of Li teaches the method of claim 1, after the operation of controlling the first earphone and the second earphone connecting with 
Regarding claim 15: Pedersen in view of Li teaches the method of claim 1, further comprising: keeping the connection between the electronic device and the first earphone and keeping the connection between the electronic device and the second earphone, when the two signal strengths between the electronic device and the two Bluetooth earphones are both greater than the preset strength (Pedersen’s Fig. 5A, 5B, and 5D). 
Regarding claim 16: the discussion of the method in claim 1 above also supports this corresponding electronic device claim.
Regarding claim 18: Pedersen in view of Li teaches the method of claim 16, prior to the operation of keeping the connection between the electronic device and the first earphone, and controlling the first earphone and the second earphone connecting with each other via Bluetooth, the method further comprising: determining one of the two Bluetooth earphones as a first earphone and the other Bluetooth earphone as a second earphone when the two signal strengths between the electronic device and the two Bluetooth earphones are less than the preset strength, the second earphone corresponding to the signal strength which is less than the other signal strength 
Regarding claim 20: the discussion of the method in claim 1 above also supports this corresponding non-transitory computer readable storage medium claim.
Claims 7, 8, 10-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (US 20150124976) in view of Li et al. (CN107145330 – Cited IDS – See applicant provided Patent translated document), as applied to claims 1, 9, and 16; and further in view of Official Notice.
Regarding claim 7: Pedersen in view of Li teaches the method of claim 1 but does not explicitly teach that prior to the operation of keeping the connection between the electronic device and the first earphone, and controlling the first earphone and the second earphone connecting with each other via Bluetooth, further comprising: determining one of the two Bluetooth earphones as the first earphone and the other Bluetooth earphone as the second earphone when one of the two Bluetooth earphones is disconnected with the electronic device, the electronic device keeping the connection with the first earphone and being disconnected with the second earphone. 
However, it is well-known in the art that when one of the two Bluetooth earphones dropping the connections with the electronic device it is obvious that the strength signal level between the disconnected earphone and the electronic device very low. Therefore, it would be obvious that the electronic device has only one option which is connecting to the other earphone but not with the disconnected earphone (Official Notice). 
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Pedersen in view of Li and further 
Regarding claim 8: Pedersen in view of Li teaches the method of claim 1 but does not explicitly teach that prior to the operation of keeping the connection between the electronic device and the first earphone, and controlling the first earphone and the second earphone connecting with each other via Bluetooth, further comprising: keeping the connection between the electronic device and the first earphone and keeping the connection between the electronic device and the second earphone, when the two signal strengths between the electronic device and two Bluetooth earphones are both less than the preset strength. 
However, it is well-known in the art that when one Bluetooth device tries to make a connection with other Bluetooth devices if the strength of signal is not strong enough (below a certain preset level) the Bluetooth device will keep trying to make the connection or reconnection (Official Notice).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Pedersen in view of Li and further in view of Official Notice to have prior to the operation of keeping the connection between the electronic device and the first earphone, and controlling the first earphone and the second earphone connecting with each other via Bluetooth, further comprising: keeping the connection between the electronic device and the first earphone and 
Regarding claim 10: Pedersen in view of Li teaches the method of claim 9 but does not explicitly teach the operation of controlling the first earphone and the second earphone connecting with each other via Bluetooth comprising: sending a second instruction to the second earphone, wherein the second instruction is configured to control the second earphone to connect to the first Bluetooth earphone via Bluetooth.
However, it is well-known in the art that when a first Bluetooth device making a connection to a second Bluetooth device, the first Bluetooth device sending a instruction to the second Bluetooth device, wherein the instruction is configured to control the second Bluetooth device to connect to the first Bluetooth device (Official Notice).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Pedersen in view of Li and further in view of Official Notice to have the first earphone sending a second instruction to the second earphone, wherein the second instruction is configured to control the second earphone to connect to the first Bluetooth earphone via Bluetooth. The motivation is to provide some detail information how two Bluetooth device connecting to each other.
Regarding claim 11: Pedersen in view of Li teaches the method of claim 10 but does not explicitly teach after the operation of sending a second instruction to the second earphone, further comprising: 20disconnecting the Bluetooth connection between the electronic device and the second earphone when receiving a second confirmation 
However, it is well-known in the art that the connection between the electronic and the second earphone is terminated after the connection is established between two earphones via Bluetooth which is acknowledged by receiving a second confirmation message sent from the second earphone, wherein the second confirmation message indicates that the second earphone has received the second instruction (Official Notice).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Pedersen in view of Li and further in view of Official Notice to disconnecting the Bluetooth connection between the electronic device and the second earphone when receiving a second confirmation message sent from the second earphone, wherein the second confirmation message indicates that the second earphone has received the second instruction. The motivation is to ensure the connection between the two earphones established prior the disconnection of the link between the electronic device and the second earphone to ensure data sending from the electronic device to the first earphone relaying to the second earphone.
Regarding claim 12: Pedersen in view of Li teaches the method of claim 10 but does not explicitly teach after the operation of sending a second instruction to the second earphone, further comprising: sending a third instruction to the first earphone when the electronic device does not receive the second confirmation message from the second earphone within a preset time period, wherein the third instruction is configured to control the first earphone to connect with the second earphone via Bluetooth.

It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Pedersen in view of Li and further in view of Official Notice that after the operation of sending a second instruction to the second earphone, further comprising: sending a third instruction to the first earphone when the electronic device does not receive the second confirmation message from the second earphone within a preset time period, wherein the third instruction is configured to control the first earphone to connect with the second earphone via Bluetooth.
The motivation is to ensure the establishment of the connection between the two earphones.
Regarding claim 13: Pedersen in view of Li teaches the method of claim 9 but does not explicitly teach the operation of controlling the first earphone and the second earphone connecting with each other via Bluetooth comprising: sending a third instruction to the first earphone, wherein the third instruction is configured to control the first earphone to connect with the second earphone via Bluetooth.
However, it is well-known in the art that in order to make a connection between two Bluetooth device, an instruction is sent and triggered the first device/earphone to connect with the second device/earphone (Official Notice).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Pedersen in view of Li and further in view of Official Notice that the operation of controlling the first earphone and the 
Regarding claim 19: the discussion of the method in claim 7 above also supports this corresponding electronic device claim.
Allowable Subject Matter
Claims 2-5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839.  The examiner can normally be reached on Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID L TON/Primary Examiner, Art Unit 2654